DETAILED ACTION
Claims 66-71 and 74-87 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim 66, 71, 80, 81, and 87 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Pat. No. 7,552,450 B1 issued to Evans et al.

As to claim 66, Evans teaches a non-transitory computer-readable apparatus comprising media configured to store a computer program thereon (Removable Magnetic Disk 148), said computer program comprising a plurality of instructions which are configured to, when executed by a processor apparatus (Processor 132): 
access one or more data structures (Profile Register 230/Register 220/Component Register 235) relating to one or more hardware features, the one or 10more data structures (i) disposed within at least one registry associated with a computerized client device (Computing device 130), and (ii) comprising a first data structure indicative of a first software interface (Functions 524-538) which may be used to access a first hardware feature, and a second data structure indicative of a second software interface (Functions 524-538) which may be used to access a second hardware feature (“...For example, if an application would like to perform a task (e.g. `DVD media encoding`), it could look up the profile for the task (e.g. `DVD encoding`) and use the contents of the profile to find out what components need to do to perform the task (e.g., `DVD encoding`) and how to configure the components to perform the task (e.g., `DVD encoding`). The application does not need to know the specifics of the task to accomplish it. It only requires an indication to which profile to use (i.e., either a built in reference or it may request the user to select a profile). At a later point in time, a problem discovered in the profile may be corrected without requiring every application performing the task (e.g., `DVD encoding`) to be modified...In operation, an application in need of digital media services can search a register of profiles and a register database of digital media components installed on a particular computing device (referred to as the `component register`). The component register can be searched without instantiating (i.e., `opening`) a device. Each entry in the component register may contain additional information describing a component's capabilities (referred to as the component's `capability list`). The component register and each of the component's capability lists can be used to determine whether the services indicated in the profile are available from installed digital media components. Also provided is an Application Programming Interface (API) that enables applications to interface with and configure digital media components from disparate third-party vendors. In an exemplary implementation, a method of selecting at least one digital media component to construct a device that accomplishes one or more tasks identified in a profile is provided. The method comprises retrieving, from the profile, at least one required capability for performing the selected task, selecting, from a component register, one or more component entries with capability lists that include the required capability, and instantiating one or more components corresponding to the selected entries...In another exemplary implementation, an apparatus comprises a processor and a memory module connected to the processor. The memory module comprises logic instructions (e.g., encoded in the profile) operative to configure the processor to retrieve, from a profile, at least one required capability for performing a selected task, select, from a component register, one or more entries that include capability lists that include the required capability, and instantiate one or more components corresponding to the selected entries... Capability Lists in the Component Register...A digital media component such as an encoder can register a list of its high-level capabilities in capability lists within the component register 235 (FIG. 2), which may be implemented as a database or another suitable structured memory device. In this context, the term "capabilities" can include information such as the actions the digital media component can invoke, the name of the vendor or manufacturer of the component, metadata about the device, types of media it supports, applications for which it is certified and other digital media components with which the component is compatible...Each capability may be identified using a Globally Unique Identifier (GUID). The capabilities lists may be stored in a branch of the register, e.g., as an array of value names indicated by the capability GUID followed by one or more values. By way of example, an encoder capable of both high-quality and low-quality DVD encoding may register these capabilities in the register...In an exemplary implementation, capabilities are stored in a data structure using a separate Capabilities identifier (for example, a Window's registry subkey). For example, filter implementers can create a capabilities subkey to store the device's capabilities. The capabilities subkey may be stored with the device's filter's data (e.g. FilterData item), and the filter's textual name (e.g. FriendlyName) values in the filter's static data. Alternatively, encoder vendors can create a reference in the filter's data to indicate the location of the capabilities (e.g. a CapabilitiesLocation key that contains a string giving the location of the Capabilities subkey in the register.) to allow sharing capabilities across components. In current versions of Windows, Plug and Play (PnP) lacks a convenient mechanism for a driver to specify the location of the Capabilities subkey relative to its PnP entry. This problem is solved by specifying that the driver's setup files can simply create a capabilities subkey adjacent to the filter's FriendlyName...FIG. 5 is a schematic depiction of an exemplary implementation of a component register 500 which encodes capability lists. Referring to FIG. 5, component register 500 is embodied as a data structure that may be stored in a suitable memory location such as, e.g., the RAM 140 of computing device 130. The component register 500 may be implemented as a database, or more simply as a logically linked list. The component register 500 comprises a plurality of data fields 512-520 that may include an entry that contains enough information to identify a digital media component and possibly enough information to instantiate the object. The component register is illustrated with five data fields; however this number is not critical. Any number of data fields may be implemented...Each data field 512-520 that corresponds to a device is logically linked to a collection of at least one subfield 524-538 (i.e. a capabilities list) that includes information identifying a function performed by the device identified in the data field. Each subfield 524-538 is, in turn, logically linked to at least one additional subfield 540-562 that includes information identifying one or more operational parameters associated with the capability identified in the subfield...” Col. 2 Ln. 4 – 39, Col. 7 Ln. 63 – 67, Col. 8 Ln. 8 – 30, Ln. 55 – 67, Col. 9 Ln. 1 – 8); 
enable execution of at least a portion of an application on the computerized client device, 15the portion of the application (Application 210) configured to access at least one of the first or second hardware features via at least one of the first or second software interfaces (Functions 524-538), respectively, based on the first or second data structures, respectively (“...Referring to FIGS. 7-8, at operation 710 a request is received to perform one or more tasks associated with a particular function. By way of example, an application may need to perform real time DVD encoding. The request may be generated automatically by the application, or may be generated by a user of the application...At operation 714 it is determined whether there is a profile matching the requested task in the profile register. By way of example, the profile register may be searched for a profile matching the requested task. If there is not a matching profile in the profile register, then the process terminates at operation 716. By contrast, if there is a matching profile in the profile register, then the matching profile is selected from the profile register...At operation 718 the component register is searched for a component with a capabilities list having all the required capabilities identified in the "RequiredCapabilities" field of the selected profile. In an exemplary implementation, the capabilities register may be searched for entries having GUIDs which match the GUIDs enumerated in the RequiredCapabilities field of the selected profile. If one or more entries in the capability register match (operation 720), then the matching component(s) are enumerated at operation 724...At operation 728 the process selects entries having settings that are compatible with the settings in the selected profile. If one or more matching entries were located at operation 720 and enumerated at operation 724, then operation 728 is performed on the set of matching entries. By contrast, if no matching entries were located at operation 720, then operation 728 is performed on all entries in the capability register which have a function that corresponds to the requested function. By way of example, if the requested function is DVD encoding, then operation 728 searches all DVD encoder entries in the capability register. Entries in the capability register may be considered compatible with the selected profile if the settings in the capability register are within the range of settings specified in the selected profile...At operation 732 the selected device(s) are instantiated. By way of example, in the DIRECTSHOW environment the devices may be instantiated by invoking existing interface methods, such as, e.g., the ICreateDevEnum interface...At operation 736 the selected device(s) are connected to other selected device(s) required to perform the requested task. By way of example, in the DIRECTSHOW environment the devices may be connected by invoking existing interface methods such as, e.g., the IFilterGraph interface, the IGraphBuilder interface, and the IFilterGraph2 interface. If the search process yields multiple components compatible with the profile, then any of multiple components may be connected...” Col. 14 Ln. 14 – 65); 
wherein the first and second data structures comprise a plurality of data elements, the plurality of data elements comprising: 
(i) a first data element configured to identify a type or 20class of at least one of the first or second hardware features (encoder);/(ii) a second data element comprising at least one parameter specific to high-quality and low-quality DVD encoding) (“...In operation, an application in need of digital media services can search a register of profiles and a register database of digital media components installed on a particular computing device (referred to as the `component register`). The component register can be searched without instantiating (i.e., `opening`) a device. Each entry in the component register may contain additional information describing a component's capabilities (referred to as the component's `capability list`). The component register and each of the component's capability lists can be used to determine whether the services indicated in the profile are available from installed digital media components. Also provided is an Application Programming Interface (API) that enables applications to interface with and configure digital media components from disparate third-party vendors. In an exemplary implementation, a method of selecting at least one digital media component to construct a device that accomplishes one or more tasks identified in a profile is provided. The method comprises retrieving, from the profile, at least one required capability for performing the selected task, selecting, from a component register, one or more component entries with capability lists that include the required capability, and instantiating one or more components corresponding to the selected entries...In another exemplary implementation, an apparatus comprises a processor and a memory module connected to the processor. The memory module comprises logic instructions (e.g., encoded in the profile) operative to configure the processor to retrieve, from a profile, at least one required capability for performing a selected task, select, from a component register, one or more entries that include capability lists that include the required capability, and instantiate one or more components corresponding to the selected entries... Capability Lists in the Component Register...A digital media component such as an encoder can register a list of its high-level capabilities in capability lists within the component register 235 (FIG. 2), which may be implemented as a database or another suitable structured memory device. In this context, the term "capabilities" can include information such as the actions the digital media component can invoke, the name of the vendor or manufacturer of the component, metadata about the device, types of media it supports, applications for which it is certified and other digital media components with which the component is compatible...Each capability may be identified using a Globally Unique Identifier (GUID). The capabilities lists may be stored in a branch of the register, e.g., as an array of value names indicated by the capability GUID followed by one or more values. By way of example, an encoder capable of both high-quality and low-quality DVD encoding may register these capabilities in the register...In an exemplary implementation, capabilities are stored in a data structure using a separate Capabilities identifier (for example, a Window's registry subkey). For example, filter implementers can create a capabilities subkey to store the device's capabilities. The capabilities subkey may be stored with the device's filter's data (e.g. FilterData item), and the filter's textual name (e.g. FriendlyName) values in the filter's static data. Alternatively, encoder vendors can create a reference in the filter's data to indicate the location of the capabilities (e.g. a CapabilitiesLocation key that contains a string giving the location of the Capabilities subkey in the register.) to allow sharing capabilities across components. In current versions of Windows, Plug and Play (PnP) lacks a convenient mechanism for a driver to specify the location of the Capabilities subkey relative to its PnP entry. This problem is solved by specifying that the driver's setup files can simply create a capabilities subkey adjacent to the filter's FriendlyName...FIG. 5 is a schematic depiction of an exemplary implementation of a component register 500 which encodes capability lists. Referring to FIG. 5, component register 500 is embodied as a data structure that may be stored in a suitable memory location such as, e.g., the RAM 140 of computing device 130. The component register 500 may be implemented as a database, or more simply as a logically linked list. The component register 500 comprises a plurality of data fields 512-520 that may include an entry that contains enough information to identify a digital media component and possibly enough information to instantiate the object. The component register is illustrated with five data fields; however this number is not critical. Any number of data fields may be implemented...Each data field 512-520 that corresponds to a device is logically linked to a collection of at least one subfield 524-538 (i.e. a capabilities list) that includes information identifying a function performed by the device identified in the data field. Each subfield 524-538 is, in turn, logically linked to at least one additional subfield 540-562 that includes information identifying one or more operational parameters associated with the capability identified in the subfield...” Col. 7 Ln. 63 – 67, Col. 8 Ln. 8 – 30, Ln. 55 – 67, Col. 9 Ln. 1 – 8) and (iii) a third data element comprising a reference to a standardized interface used to access and manipulate the at least one of the first or second hardware features (Functions 524-538). 

As to claim 71, Evans teaches the non-transitory computer-readable apparatus of Claim 66, wherein the at least one registry is disposed in an electronic database remote from the computerized client device and accessible thereby via a network interface (“...In operation, an application in need of digital media services can search a register of profiles and a register database of digital media components installed on a particular computing device (referred to as the `component register`). The component register can be searched without instantiating (i.e., `opening`) a device. Each entry in the component register may contain A digital media component such as an encoder can register a list of its high-level capabilities in capability lists within the component register 235 (FIG. 2), which may be implemented as a database or another suitable structured memory device. In this context, the term "capabilities" can include information such as the actions the digital media component can invoke, the name of the vendor or manufacturer of the component, 

As to claim 80, Evans teaches a computerized method of operating a computerized client device associated with a content delivery network, the computerized method comprising: 
5identifying two or more data structures within a registry associated with the computerized client device  (Profile Register 230/Register 220/Component Register 235), the two or more data structures comprising: 
(i) a first data structure indicative of a first standardized interface useful in accessing a first non-standardized hardware feature (Functions 524-538), and
 (ii) a second data structure indicative of a second standardized interface useful in accessing a second non-standardized hardware feature (Functions 524-538); and 
10causing operation of at least a portion of an application (Application 210) on the computerized client device, the at least portion of the application accessing at least one of the first or second non-standardized Referring to FIGS. 7-8, at operation 710 a request is received to perform one or more tasks associated with a particular function. By way of example, an application may need to perform real time DVD encoding. The request may be generated automatically by the application, or may be generated by a user of the application...At operation 714 it is determined whether there is a profile matching the requested task in the profile register. By way of example, the profile register may be searched for a profile matching the requested task. If there is not a matching profile in the profile register, then the process terminates at operation 716. By contrast, if there is a matching profile in the profile register, then the matching profile is selected from the profile register...At operation 718 the component register is searched for a component with a capabilities list having all the required capabilities identified in the "RequiredCapabilities" field of the selected profile. In an exemplary implementation, the capabilities register may be searched for entries having GUIDs which match the GUIDs enumerated in the RequiredCapabilities field of the selected profile. If one or more entries in the capability register match (operation 720), then the matching component(s) are enumerated at operation 724...At operation 728 the process selects entries having settings that are compatible with the settings in the selected profile. If one or more matching entries were located at operation 720 and enumerated at operation 724, then operation 728 is performed on the set of matching entries. By contrast, if no matching entries were located at operation 720, then operation 728 is performed on all entries in the capability register which have a function that corresponds to the requested function. By way of example, if the requested function is DVD encoding, then operation 728 searches all DVD encoder entries in the capability register. Entries in the capability register may be considered compatible with the selected profile if the settings in the capability register are within the range of settings specified in the selected profile...At operation 732 the selected device(s) are instantiated. By way of example, in the DIRECTSHOW environment the devices may be instantiated by invoking existing interface methods, such as, e.g., the ICreateDevEnum interface...At operation 736 the selected device(s) are connected to other selected device(s) required to perform the requested task. By way of example, in the DIRECTSHOW environment the devices may be connected by invoking existing interface methods such as, e.g., the IFilterGraph interface, the IGraphBuilder interface, and the IFilterGraph2 interface. If the search process yields multiple components compatible with the profile, then any of multiple components may be connected...” Col. 14 Ln. 14 – 65); 
wherein the first and second data structures further comprise data configured to, 15respectively:
(i) identify a first and second type or class of the first and second non-standardized hardware features, respectively (encoder); and (ii) indicate first and second parameters specific to the first and second type or class, respectively (high-quality and low-quality DVD encoding) (“...In operation, an application in need of digital media services can search a register of profiles and a register database of digital media components installed on a particular computing device (referred to as the `component register`). The component register can be searched without instantiating (i.e., `opening`) a device. Each entry in the component register may contain additional information describing a component's capabilities (referred to as the component's `capability list`). The component register and each of the component's capability lists can be used to determine whether the services indicated in the profile are available from installed digital media components. Also provided is an Application Programming Interface (API) that enables applications to interface with and configure digital media components from disparate third-party vendors. In an exemplary implementation, a method of selecting at least one digital media component to construct a device that accomplishes one or more tasks identified in a profile is provided. The method comprises retrieving, from the profile, at least one required capability for performing the selected task, selecting, from a component register, one or more component entries with capability lists that include the required capability, and instantiating one or more components corresponding to the selected entries...In another exemplary implementation, an apparatus comprises a processor and a memory module connected to the processor. The memory module comprises logic instructions (e.g., encoded in the profile) operative to configure the processor to retrieve, from a profile, at least one required capability for performing a selected task, select, from a component register, one or more entries that include capability lists that include the required capability, and instantiate one or more components corresponding to the selected entries... Capability Lists in the Component Register...A digital media component such as an encoder can register a list of its high-level capabilities in capability lists within the component register 235 (FIG. 2), which may be implemented as a database or another suitable structured memory device. In this context, the term "capabilities" can include information such as the actions the digital media component can invoke, the name of the vendor or manufacturer of the component, metadata about the device, types of media it supports, applications for which it is certified and other digital media components with which the component is compatible...Each capability may be identified using a Globally Unique Identifier (GUID). The capabilities lists may be stored in a branch of the register, e.g., as an array of value names indicated by the capability GUID followed by one or more values. By way of example, an encoder capable of both high-quality and low-quality DVD encoding may register these capabilities in the register...In an exemplary implementation, capabilities are stored in a data structure using a separate Capabilities identifier (for example, a Window's registry subkey). For example, filter implementers can create a capabilities subkey to store the device's capabilities. The capabilities subkey may be stored with the device's filter's data (e.g. FilterData item), and the filter's textual name (e.g. FriendlyName) values in the filter's static data. Alternatively, encoder vendors can create a reference in the filter's data to indicate the location of the capabilities (e.g. a CapabilitiesLocation key that contains a string giving the location of the Capabilities subkey in the register.) to allow sharing capabilities across components. In current versions of Windows, Plug and Play (PnP) lacks a convenient mechanism for a driver to specify the location of the Capabilities subkey relative to its PnP entry. This problem is solved by specifying that the driver's setup files can simply create a capabilities subkey adjacent to the filter's FriendlyName...FIG. 5 is a schematic depiction of an exemplary implementation of a component register 500 which encodes capability lists. Referring to FIG. 5, component register 500 is embodied as a data structure that may be stored in a suitable memory location such as, e.g., the RAM 140 of computing device 130. The component register 500 may be implemented as a database, or more simply as a logically linked list. The component register 500 comprises a plurality of data fields 512-520 that may include an entry that contains enough information to identify a digital media component and possibly enough information to instantiate the object. The component register is illustrated with five data fields; however this number is not critical. Any number of data fields may be implemented...Each data field 512-520 that corresponds to a device is logically linked to a collection of at least one subfield 524-538 (i.e. a capabilities list) that includes information identifying a function performed by the device identified in the data field. Each subfield 524-538 is, in turn, logically linked to at least one additional subfield 540-562 that includes information identifying one or more operational parameters associated with the capability identified in the subfield...” Col. 7 Ln. 63 – 67, Col. 8 Ln. 8 – 30, Ln. 55 – 67, Col. 9 Ln. 1 – 8).  

As to claim 81, Evans teaches the computerized method of Claim 80, wherein the accessing comprises iteratively searching the registry to discover the at least one entry (“…At operation 615, the application queries the filter moniker to obtain the capabilities of a software or hardware encoder from the register. In an exemplary embodiment this query may be performed using the DIRECTSHOW IGetCapabilitiesKey interface. The IGetCapabilitiesKey interface exposes the GetCapabilitiesKey method, which returns a handle to the register key that contains the filter's capabilities list. The application can invoke the GetCapabilitiesKey method to obtain the register key. With the register key, the application can invoke the RegEnumValue function to enumerate the values for the returned key (operation 620). Hardware filters, or their proxy filters, can register using .inf register key sections. In this way, the register maintains a listing of the capabilities of digital media components available for use by an application…” Col. 9 Ln. 35 – 54). 

As to claim 1587, Evans teaches computerized apparatus for use in a content delivery network, the computerized apparatus comprising: 
digital processor apparatus (Computing device 130); and
storage apparatus in data communication with the digital processor apparatus, the storage apparatus comprising at least one computer program (Removable Magnetic Disk 148), configured to, when executed on the digital 20processor apparatus, cause the computerized apparatus to: 
Profile Register 230/Register 220/Component Register 235), the two or more data structures respectively indicative of: 
(i) standardized interfaces useful in accessing non-standardized hardware features, respectively (Functions 524-538); 
(ii) types or classes of the non-standardized hardware features (encoders), respectively; 25and (iii) parameters specific to the types or classes (high-quality and low-quality DVD encoding), respectively (“...In operation, an application in need of digital media services can search a register of profiles and a register database of digital media components installed on a particular computing device (referred to as the `component register`). The component register can be searched without instantiating (i.e., `opening`) a device. Each entry in the component register may contain additional information describing a component's capabilities (referred to as the component's `capability list`). The component register and each of the component's capability lists can be used to determine whether the services indicated in the profile are available from installed digital media components. Also provided is an Application Programming Interface (API) that enables applications to interface with and configure digital media components from disparate third-party vendors. In an exemplary implementation, a method of selecting at least one digital media component to construct a device that accomplishes one or more tasks identified in a profile is provided. The method comprises retrieving, from the profile, at least one required capability for performing the selected task, selecting, from a component register, one or more component entries with capability lists that include the required capability, and instantiating one or more components corresponding to the selected entries...In another exemplary implementation, an apparatus comprises a processor and a memory module connected to the processor. The memory module comprises logic instructions (e.g., encoded in the profile) operative to configure the processor to retrieve, from a profile, at least one required capability for performing a selected task, select, from a component register, one or more entries that include capability lists that include the required capability, and instantiate one or more components corresponding to the selected entries... Capability Lists in the Component Register...A digital media component such as an encoder can register a list of its high-level capabilities in capability lists within the component register 235 (FIG. 2), which may be implemented as a database or another suitable structured memory device. In this context, the term "capabilities" can include information such as the actions the digital media component can invoke, the name of the vendor or manufacturer of the component, metadata about the device, types of media it supports, applications for which it is certified and other digital media components with which the component is compatible...Each capability may be identified using a Globally Unique Identifier (GUID). The capabilities lists may be stored in a branch of the register, e.g., as an array of value names indicated by the capability GUID followed by one or more values. By way of example, an encoder capable of both high-quality and low-quality DVD encoding may register these capabilities in the register...In an exemplary implementation, capabilities are stored in a data structure using a separate Capabilities identifier (for example, a Window's registry subkey). For example, filter implementers can create a capabilities subkey to store the device's capabilities. The capabilities subkey may be stored with the device's filter's data (e.g. FilterData item), and the filter's textual name (e.g. FriendlyName) values in the filter's static data. Alternatively, encoder vendors can create a reference in the filter's data to indicate the location of the capabilities (e.g. a CapabilitiesLocation key that contains a string giving the location of the Capabilities subkey in the register.) to allow sharing capabilities across components. In current versions of Windows, Plug and Play (PnP) lacks a convenient mechanism for a driver to specify the location of the Capabilities subkey relative to its PnP entry. This problem is solved by specifying that the driver's setup files can simply create a capabilities subkey adjacent to the filter's FriendlyName...FIG. 5 is a schematic depiction of an exemplary implementation of a component register 500 which encodes capability lists. Referring to FIG. 5, component register 500 is embodied as a data structure that may be stored in a suitable memory location such as, e.g., the RAM 140 of computing device 130. The component register 500 may be implemented as a database, or more simply as a logically linked list. The component register 500 comprises a plurality of data fields 512-520 that may include an entry that contains enough information to identify a digital media component and possibly enough information to instantiate the object. The component register is illustrated with five data fields; however this number is not critical. Any number of data fields may be implemented...Each data field 512-520 that corresponds to a device is logically linked to a collection of at least one subfield 524-538 (i.e. a capabilities list) that includes information identifying a function performed by the device identified in the data field. Each subfield 524-538 is, in turn, logically linked to at least one additional subfield 540-562 that includes information identifying one or more operational parameters associated with the capability identified in the subfield...” Col. 7 Ln. 63 – 67, Col. 8 Ln. 8 – 30, Ln. 55 – 67, Col. 9 Ln. 1 – 8); and 
cause operation of at least a portion of an application (Application 210) on the computerized apparatus, the portion of the application configured to access at least one of the non-standardized hardware features via at least one of the standardized interfaces, respectively (“...Referring to FIGS. 7-8, at operation 710 a request is received to perform one or more tasks associated with a particular function. By way of example, an application may need to perform real time DVD encoding. The request may be generated automatically by the application, or may be generated by a user of the application...At operation 714 it is determined whether there is a profile matching the requested task in the profile register. By way of example, the profile register may be searched for a profile matching the requested task. If there is not a matching profile in the profile register, then the process terminates at operation 716. By contrast, if there is a matching profile in the profile register, then the matching profile is selected from the profile register...At operation 718 the component register is searched for a component with a capabilities list having all the required capabilities identified in the "RequiredCapabilities" field of the selected profile. In an exemplary implementation, the capabilities register may be searched for entries having GUIDs which match the GUIDs enumerated in the RequiredCapabilities field of the selected profile. If one or more entries in the capability register match (operation 720), then the matching component(s) are enumerated at operation 724...At operation 728 the process selects entries having settings that are compatible with the settings in the selected profile. If one or more matching entries were located at operation 720 and enumerated at operation 724, then operation 728 is performed on the set of matching entries. By contrast, if no matching entries were located at operation 720, then operation 728 is performed on all entries in the capability register which have a function that corresponds to the requested function. By way of example, if the requested function is DVD encoding, then operation 728 searches all DVD encoder entries in the capability register. Entries in the capability register may be considered compatible with the selected profile if the settings in the capability register are within the range of settings specified in the selected profile...At operation 732 the selected device(s) are instantiated. By way of example, in the DIRECTSHOW environment the devices may be instantiated by invoking existing interface methods, such as, e.g., the ICreateDevEnum interface...At operation 736 the selected device(s) are connected to other selected device(s) required to perform the requested task. By way of example, in the DIRECTSHOW environment the devices may be connected by invoking existing interface methods such as, e.g., the IFilterGraph interface, the IGraphBuilder interface, and the IFilterGraph2 interface. If the search process yields multiple components compatible with the profile, then any of multiple components may be connected...” Col. 14 Ln. 14 – 65).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 74, 68, 70, 85 and 86 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pat. No. 7,552,450 B1 issued to Evans et al. in view of U.S Pub. No. 2005/0005300 A1 to Putterman et al.
As to claim 74, Evans teaches a computerized Internet Protocol (IP)-enabled client device for use in a content delivery network, the computerized IP-enabled client device (Computing device 130) comprising: 
a storage apparatus (Removable Magnetic Disk 148); 
the registry (Profile Register 230/Register 220/Component Register 235) comprising at 20least (i) a first record relating a first non-Functions 524-538), respectively, and wherein the first and the second non-standardized hardware features 25are different (“...In operation, an application in need of digital media services can search a register of profiles and a register database of digital media components installed on a particular computing device (referred to as the `component register`). The component register can be searched without instantiating (i.e., `opening`) a device. Each entry in the component register may contain additional information describing a component's capabilities (referred to as the component's `capability list`). The component register and each of the component's capability lists can be used to determine whether the services indicated in the profile are available from installed digital media components. Also provided is an Application Programming Interface (API) that enables applications to interface with and configure digital media components from disparate third-party vendors. In an exemplary implementation, a method of selecting at least one digital media component to construct a device that accomplishes one or more tasks identified in a profile is provided. The method comprises retrieving, from the profile, at least one required capability for performing the selected task, selecting, from a component register, one or more component entries with capability lists that include the required capability, and instantiating one or more components corresponding to the selected entries...In another exemplary implementation, an apparatus comprises a processor and a memory module connected to the processor. The memory module comprises logic instructions (e.g., encoded in the profile) operative to configure the processor to retrieve, from a profile, at least one required capability for performing a selected task, select, from a component register, one or more entries that include capability lists that include the required capability, and instantiate one or more components corresponding to the selected entries... Capability Lists in the Component Register...A digital media component such as an encoder can register a list of its high-level capabilities in capability lists within the component register 235 (FIG. 2), which may be implemented as a database or another suitable structured memory device. In this context, the term "capabilities" can include information such as the actions the digital media component can invoke, the name of the vendor or manufacturer of the component, metadata about the device, types of media it supports, applications for which it is certified and other digital media components with which the component is compatible...Each capability may be identified using a Globally Unique Identifier (GUID). The capabilities lists may be stored in a branch of the register, e.g., as an array of value names indicated by the capability GUID followed by one or more values. By way of example, an encoder capable of both high-quality and low-quality DVD encoding may register these capabilities in the register...In an exemplary implementation, capabilities are stored in a data structure using a separate Capabilities identifier (for example, a Window's registry subkey). For example, filter implementers can create a capabilities subkey to store the device's capabilities. The capabilities subkey may be stored with the device's filter's data (e.g. FilterData item), and the filter's textual name (e.g. FriendlyName) values in the filter's static data. Alternatively, encoder vendors can create a reference in the filter's data to indicate the location of the capabilities (e.g. a CapabilitiesLocation key that contains a string giving the location of the Capabilities subkey in the register.) to allow sharing capabilities across components. In current versions of Windows, Plug and Play (PnP) lacks a convenient mechanism for a driver to specify the location of the Capabilities subkey relative to its PnP entry. This problem is solved by specifying that the driver's setup files can simply create a capabilities subkey adjacent to the filter's FriendlyName...FIG. 5 is a schematic depiction of an exemplary implementation of a component register 500 which encodes capability lists. Referring to FIG. 5, component register 500 is embodied as a data structure that may be stored in a suitable memory location such as, e.g., the RAM 140 of computing device 130. The component register 500 may be implemented as a database, or more simply as a logically linked list. The component register 500 comprises a plurality of data fields 512-520 that may include an entry that contains enough information to identify a digital media component and possibly enough information to instantiate the object. The component register is illustrated with five data fields; however this number is not critical. Any number of data fields may be implemented...Each data field 512-520 that corresponds to a device is logically linked to a collection of at least one subfield 524-538 (i.e. a capabilities list) that includes information identifying a function performed by the device identified in the data field. Each subfield 524-538 is, in turn, logically linked to at least one additional subfield 540-562 that includes information identifying one or more operational parameters associated with the capability identified in the subfield...” Col. 7 Ln. 63 – 67, Col. 8 Ln. 8 – 30, Ln. 55 – 67, Col. 9 Ln. 1 – 8); and 
a processing apparatus in data communication with at least the storage apparatus, the processing apparatus configured to execute a computer program thereon, the computer program comprising a plurality of instructions which are configured to, when executed by the processing apparatus: -3-Application No.15/332,912 Filed:October 24, 2016 
run at least a portion of an application (Application 210), the portion of the application configured to access at least the first non-Referring to FIGS. 7-8, at operation 710 a request is received to perform one or more tasks associated with a particular function. By way of example, an application may need to perform real time DVD encoding. The request may be generated automatically by the application, or may be generated by a user of the application...At operation 714 it is determined whether there is a profile matching the requested task in the profile register. By way of example, the profile register may be searched for a profile matching the requested task. If there is not a matching profile in the profile register, then the process terminates at operation 716. By contrast, if there is a matching profile in the profile register, then the matching profile is selected from the profile register...At operation 718 the component register is searched for a component with a capabilities list having all the required capabilities identified in the "RequiredCapabilities" field of the selected profile. In an exemplary implementation, the capabilities register may be searched for entries having GUIDs which match the GUIDs enumerated in the RequiredCapabilities field of the selected profile. If one or more entries in the capability register match (operation 720), then the matching component(s) are enumerated at operation 724...At operation 728 the process selects entries having settings that are compatible with the settings in the selected profile. If one or more matching entries were located at operation 720 and enumerated at operation 724, then operation 728 is performed on the set of matching entries. By contrast, if no matching entries were located at operation 720, then operation 728 is performed on all entries in the capability register which have a function that corresponds to the requested function. By way of example, if the requested function is DVD encoding, then operation 728 searches all DVD encoder entries in the capability register. Entries in the capability register may be considered compatible with the selected profile if the settings in the capability register are within the range of settings specified in the selected profile...At operation 732 the selected device(s) are instantiated. By way of example, in the DIRECTSHOW environment the devices may be instantiated by invoking existing interface methods, such as, e.g., the ICreateDevEnum interface...At operation 736 the selected device(s) are connected to other selected device(s) required to perform the requested task. By way of example, in the DIRECTSHOW environment the devices may be connected by invoking existing interface methods such as, e.g., the IFilterGraph interface, the IGraphBuilder interface, and the IFilterGraph2 interface. If the search process yields multiple components compatible with the profile, then any of multiple components may be connected...” Col. 14 Ln. 14 – 65); and 
utilize the portion of the application (Application 210) and the first standardized API to 5automatically control the first non-standardized hardware feature (“...Referring to FIGS. 7-8, at operation 710 a request is received to perform one or more tasks associated with a particular function. By way of example, an application may need to perform real time DVD encoding. The request may be generated automatically by the application, or may be generated by a user of the application...At operation 714 it is determined whether there is a profile matching the requested task in the profile register. By way of example, the profile register may be searched for a profile matching the requested task. If there is not a matching profile in the profile register, then the process terminates at operation 716. By contrast, if there is a matching profile in the profile register, then the matching profile is selected from the profile register...At operation 718 the component register is searched for a component with a capabilities list having all the required capabilities identified in the "RequiredCapabilities" field of the selected profile. In an exemplary implementation, the capabilities register may be searched for entries having GUIDs which match the GUIDs enumerated in the RequiredCapabilities field of the selected profile. If one or more entries in the capability register match (operation 720), then the matching component(s) are enumerated at operation 724...At operation 728 the process selects entries having settings that are compatible with the settings in the selected profile. If one or more matching entries were located at operation 720 and enumerated at operation 724, then operation 728 is performed on the set of matching entries. By contrast, if no matching entries were located at operation 720, then operation 728 is performed on all entries in the capability register which have a function that corresponds to the requested function. By way of example, if the requested function is DVD encoding, then operation 728 searches all DVD encoder entries in the capability register. Entries in the capability register may be considered compatible with the selected profile if the settings in the capability register are within the range of settings specified in the selected profile...At operation 732 the selected device(s) are instantiated. By way of example, in the DIRECTSHOW environment the devices may be instantiated by invoking existing interface methods, such as, e.g., the ICreateDevEnum interface...At operation 736 the selected device(s) are connected to other selected device(s) required to perform the requested task. By way of example, in the DIRECTSHOW environment the devices may be connected by invoking existing interface methods such as, e.g., the IFilterGraph interface, the IGraphBuilder interface, and the IFilterGraph2 interface. If the search process yields multiple components compatible with the profile, then any of multiple components may be connected...” Col. 14 Ln. 14 – 65); and 

(i) a first data element configured to identify a type or class the first non-standardized hardware feature (encoder);/(ii) a second data element comprising at least one parameter specific to the type or class of the 10first non-standardized hardware feature (high-quality and low-quality DVD encoding); and (iv) a third data element comprising a reference to the first standardized API used to control the first non-standardized hardware feature (Functions 524-538). 
Evans does not explicitly teach a network interface configured to enable access to a registry.
Putterman teaches a network interface (Home Network 620) configured to enable access to a registry (PVR-media server/service.sub.A, service.sub.B, and service.sub.C)) (“...FIG. 12 is a block diagram illustrating an example home network for the networked PVR system. For this example, a home network includes PVR-media server 1250, DVD player 1240, and PVR-media server 1230. A client device (1210), which includes a television, enters the home network 620, and discovers, using a supporting protocol, three devices (e.g., PVR-media server 1250, DVD player 1240, and PVR-media server 1230). As shown in FIG. 12, client device 1210 stores state information for each of the devices discovered on home network 1220. Specifically, client device 1210 stores, for device.sub.1 (PVR-media server 1230) a supporting network protocol (i.e., network protocol.sub.A) as well as a list of services supported by the devices (i.e., service.sub.A and service.sub.C). The network protocol also specifies an RPC mechanism to execute remote procedure calls on PVR-media server 1230. Similarly, state information for device.sub.2 (i.e., DVD player 1240) indicates that device.sub.2 supports network protocol.sub.A and implements service.sub.A and service.sub.B. Device.sub.3, PVR-media server 1250, supports network protocol.sub.C, and implements service.sub.A and service.sub.B...As shown in FIG. 12, each service (e.g., service.sub.A, service.sub.B, and service.sub.C) supports an interface. The interface defines a specification to provide a means to access the methods or commands within a service. As such, the client device 1210 utilizes services (service.sub.A or service.sub.B) on PVR-media server 1250 through their respective interfaces. Note that PVR-media server 1230, DVD player 1240 and PVR-server 1250 all implement service.sub.A. Each interface for service.sub.A is the same to permit uniform accessibility to the service. However, the implementation of service.sub.A in each of the devices may be different...” paragraphs 0070/0071).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Evans with the teaching of Putterman because the teaching of Putterman would improve the system of Evans by providing a geographically distributed private telecommunications network that interconnects multiple local area networks (LANs) of computing devices.

As to claim 68, Evans teaches the non-transitory computer-readable apparatus of Claim 66, however it is silent with reference to wherein the plurality of instructions are further configured to, when executed by the 30processor apparatus: -2-Application No.15/332,912 Filed:October 24, 2016 
manipulate at least one of the first or second hardware features via at least one of the first or second software interfaces, respectively, the manipulation configured to enable control of another computerized device, the another computerized device being in data communication with the computerized client device over a wireless link.

manipulate at least one of the first or second hardware features via at least one of the first or second software interfaces, respectively, the manipulation configured to enable control of another computerized device, the another computerized device being in data communication with the computerized client device over a wireless link (“...As shown in FIG. 1, different types of media, including television signals, are input to each PVR-media server. The PVR-media servers may store media, including audio and video, for access by the clients. In addition, the PVR-media servers buffer live television. Each client (e.g., client.sub.1, client.sub.2 and client.sub.n) may access media stored or buffered on the PVR-media servers via network 110. Network 110 may comprise any type of network, including wireless networks. For example, network 110 may comprise networks implemented in accordance with standards, such as IEEE 802.3, Ethernet 10/100 on Category 5, HPNA, Home Plug, IEEE 802.11x, IEEE 1394, and USB 1.1/2.0...If there are no compatible devices on the network or the new device does not desire to utilize a service on the network, then the process terminates. For example, if the new device is a television, then compatible devices include those PVR-media servers storing video (e.g., DVD, MPEG, etc.) as well as providing live or pre-recorded television. If there are other compatible devices on the network, those devices expose one or more services to the new device (block 1350, FIG. 13). To discovery services on the network, the new device transmits a discovery command and waits for a response. For this example, a PVR-media server, which provides live television, exposes an interface to allow the new device to aggregate programming provided by the PVR-media server (e.g., programming provided by a television service provider)...” paragraphs 0023/0078/0080).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Evans with the teaching of Putterman because the teaching of Putterman would improve the system of Evans by providing a technique of extending functionalities provided by a PVR-media server.

As to claim 70, Evans teaches the non-transitory computer-readable apparatus of Claim 1066, however it is silent with reference to wherein the at least one registry is updated based on discovery of at least one computerized Internet Protocol (IP)-enabled client device in a premises.  
To discovery services on the network, the new device transmits a discovery command and waits for a response. For this example, a PVR-media server, which provides live television, exposes an interface to allow the new device to aggregate programming provided by the PVR-media server (e.g., programming provided by a television service provider)...” paragraphs 0023/0078/0080).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Evans with the teaching of Putterman because the teaching of Putterman would improve the system of Evans by providing wireless communication that provides electromagnetic transfer of information between two or more points that are not connected by an electrical conductor.

As to claim 85, see the rejection of claim 68 above.

As to claim 86, see the rejection of claim 70 above.

Claim 67 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pat. No. 7,552,450 B1 issued to Evans et al. as applied to claims 66 above, and further in view of U.S. Pub. No. 2004/0078829 A1 to Patel et al. and further in view of U.S. Pat. No. 6,948,183 B1 issued to Peterka. 

As to claim 67, Evans teaches the non-transitory computer-readable apparatus of Claim 2566, however it is silent with reference to wherein the computer program comprises a computer program rendered in an object-oriented Java-based language, and the computerized client device comprises an Internet Protocol (IP)-enabled mobile client device with at least digital media playback capability.  
Patel teaches wherein the computerized client device comprises an Internet Protocol (IP)-enabled mobile client device with at least digital media playback capability (“…As mentioned before, the invention may also be implemented using a set-top terminal with DVR capability (conveniently termed "DVR set-top terminal"). The DVR set-top terminal includes a conventional DVR server, and storage for storing selected programming content for playback by the DVR server. The DVR server is capable of performing trick mode functions (e.g., rewind, pause and fast-forward) to manipulate a playback presentation. The DVR set-top terminal includes a resident application (e.g., a conventional Watch Video application) which is used to realize a TV broadcast service and conventional DVR functions. It may also include a second application (e.g., an NPVR application) for realizing the NPVR service…This third illustrative embodiment particularly applies where a DVR set-top terminal, denoted 1700 in FIG. 17, is used in lieu of set-top terminal 900. Like a prior art DVR set-top terminal, terminal 1700 has a conventional resident application, namely, "Watch Video" application 1703 installed therein. Like Watch TV application 903, Watch Video application 1703 is used to service those program channels afforded the traditional broadcast service. In addition, Watch Video application 1703 causes DVR server 1714 to perform well known DVR functions. In particular, in response to a trick mode command initiated by a user at OVR set-top terminal 1700, Watch Video application 1703 causes server 1714 to accordingly rewind, pause or fast-forward recorded broadcast programming content, stored in storage 1705 which may comprise a hard drive…” paragraphs 0018/0019/0098/0100/0109).

Peterka teaches the computer program comprises a computer program (downloaded applications)rendered in an object-oriented Java-based language (“...The present invention provides a system for controlling access to DTV receiver functionality, resources and user data from downloaded applications in a digital television receiver (DTV Receiver)...A security method for controlling access to a function of a digital television receiver, includes the steps of: (a) providing a software application at the receiver (such as Java code); the software application being executable in response to an execution command; (b) providing data defining a condition of the receiver under which access to the receiver function by the software application is permitted (e.g., the condition can be the current channel tuned, the time of day, the current viewer, parental lockout status, and the like); (c) providing a control signal for requesting access to the receiver function upon The software applications, such as applets, or a new type of applet known as an Xlet(.TM.), (Sun Microsystems), from the software application function 120 are broadcast to each of the receivers in the subscriber network. The applications may be downloaded and stored at the receivers for subsequent execution using known techniques. Note that while applet-like application code is referred to, the invention may be adapted for use with other types of code...” Col. 3 Ln. 33 – 43, Col. 5 Ln. 53 – 67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Evans Java Virtual Machine, or JVM, and runnable on multiple platforms.

Claim 69 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pat. No. 7,552,450 B1 issued to Evans et al. in view of U.S. Pub. No. 2003/0121054 A1 to Lorenz.

As to claim 569, Evans teaches the non-transitory computer-readable apparatus of Claim 66, however it is silent with reference to wherein the computerized client device is configured to be in data communication with a computerized network apparatus over one or more Data Over Cable Services Interface Specification (DOCSIS) channels.  
Lorenz teaches wherein the computerized client device is configured to be in data communication with a computerized network apparatus over one or more Data Over Cable Services Interface Specification (DOCSIS) channels (“...In an embodiment, servers may be present in the distribution centers 106, with such servers including or otherwise coupled to the caches 110. Alternatively or in addition, these servers may be located According to various embodiments, some of these servers may provide data, such as via a Data Over Cable Service Interface Specifications (DOCSIS) channel, or other data via other communications paths to the client terminals 108...In an embodiment, when new mail or an IM is received through an Internet service (e.g. America Online.TM., CompuServe.TM., and the like), notification may be received from the Internet via the second tuner 210, on a DOCSIS channel. As an alternative, a TCP/IP communication, received through an Ethernet port connected through a digital subscriber line (DSL) connection or a dial-up modem, can be used to connect the client terminal 108 to the Internet. Upon viewing the indicia 406, the viewer can tune to an appropriate channel to open an e-mail application, or if the viewer wants to send an IM, a response can be sent, via a user input device in communication with the client terminal 108, to the Internet on the DOCSIS channel or other TCP/IP communication. Events including voicemail alerts, incoming phone call alerts, and other related phone-messaging alerts can be received via a phone connection or other network connection that link the viewer's phone service provider to the client 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Evans with the teaching of Lorenz because the teaching of Lorenz would improve the system of Evans by providing an international telecommunications standard that permits the addition of high-bandwidth data transfer to an existing cable television system.

Claim 75 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pat. No. 7,552,450 B1 issued to Evans et al. in view of U.S. Pub. No. 2005/0005300 A1 to Putterman et al. as applied to claim 74 above, and further in view of U.S. Pub. No. 2005/0027715 A1 to Casey et al.

As to claim 75, Evans teaches the computerized IP-enabled client device of Claim 74, however it is silent with reference to wherein the first standardized API is compliant with a standard open architecture for audio and video devices to 15interoperate with each other regardless of 
Casey teaches wherein the first standardized API (Abstraction/Distinction Engine 130) is compliant with a standard open architecture for audio and video devices to 15interoperate with each other regardless of manufacturer, operating system, central processing unit (CPU), or programming language used for implementation (“...As yet another example, a user can request a web page to record a broadcast movie. In such a case, guide 110 may be displayed as a web page accessible to the user. Via guide 110, a request for a selected content object indicating that the content object is to be directed to a digital video recorder can be received. The request can be passed to a NID associated with a customer premises, and from the NID, the request can be passed to control 120. Control 120 can convert the request packet and determine which of the various content object entities has access to the requested content object. Based on this information, control 120 can direct abstraction/distinction engine 130 to access the requested content object from the Internet 163 at the specified Internet address, and to format the received information in a format compatible with the selected digital video recorder. Thus, abstraction engine 130 accesses the Internet 163 and retrieves an web page including a video stream. This video stream can then be converted to a digital video format compatible with the digital video recorder. Once the recording is complete, an alert can be sent to control 120. The recorded video is then maintained as a content object on the digital video recorder. This content object can then be accessed and sent to other content object entities...Thus, guide 110 can also assemble access information indicating which user and/or group of user's can access a particular identified content object. For example, in a customer premises there could be three different personal video recorders all attached to the network. Control 120 could access all of these devices to create a central guide 110. The table of gathered information could appear as the following exemplary table:...FIG. 3 graphically represent examples in accordance with the present invention for utilizing system 100. Turning to FIG. 3a, a graphical representation 301 of system 100 combining an audio content object 311 with a video content object 312 is illustrated. Audio content object 311 can be, for example, a streaming audio signal available from the Internet, while video content object 312 can be, for example, a cable television channel. Audio content object 311 and video content object 312 are abstracted by abstraction/distinction engine 130 to a combinable format. Then, audio content object 311 and video content object 312 are combined 321, and the combined signals are distinguished for utilization by a determined content object entity. Upon distinction, a composite content object 331 is formed...” paragraphs 0034/0042/0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Evans and Putterman with the teaching of Casey because the teaching of Casey would improve the system of Evans and Putterman by providing an abstraction principle that allows for the reduction of duplication of information in a program (usually with emphasis on code duplication) by making use of common intermediate instructions provided by a programming language.

Claim 76 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pat. No. 7,552,450 B1 issued to Evans et al. in view of U.S Pub. No. 2005/0005300 A1 to Putterman et al. as applied to claim 74 above, and further in view of in view of U.S Pub. No. 2002/0122656 A1 to Gates et al.


Gates teaches the wherein the first non-standardized hardware feature comprises a digital video recorder (DVR) function, and the second non-standardized hardware feature comprises a function relating to an interface 20configured to connect a video source to a display device (“...Render control API 306 communicates with a render graph 324, which includes a DVR stream source 326, a video decoder 328, a video renderer 330, an audio decoder 332, and an audio renderer 334. Render graph 324 is another type of DirectShow.RTM. filter graph that is associated with broadcast streams. DVR stream source 326 communicates with data storage subsystem 322 through data storage API 318 to retrieve stored broadcast stream data from data storage device 320. The video component of the data retrieved by DVR stream source is provided to video decoder 328 and the audio component of the data is provided to audio decoder 332. Video decoder decodes the video data and provides the decoded video data to video renderer 330. Audio decoder 332 decodes the audio data and provides the decoded audio data to audio renderer 334. Video renderer 330 displays or otherwise renders video data and audio renderer 334 plays or otherwise renders the audio data...” paragraph 0030).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Evans and Putterman with the teaching of Gates because the teaching of Gates would improve the system of Evans and Putterman by providing an interactive television system having DVR functionality in which the user uses an IPG to seamlessly use DVR functionality.

Claim 77 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pat. No. 7,552,450 B1 issued to Evans et al. in view of U.S Pub. No. 2005/0005300 A1 to Putterman et al. as applied to claims 74 above, and further in view of U.S. Pat. No. 6,948,183 B1 issued to Peterka. 

As to claim 77,  Evans as modified by Putterman teaches the computerized IP-enabled client device of Claim 74, however it is silent with 
Peterka teaches wherein the plurality of instructions are further configured to, when executed by the processing apparatus, download at least a portion of the application via IP packet traffic (“...The present invention provides a system for controlling access to DTV receiver functionality, resources and user data from downloaded applications in a digital television receiver (DTV Receiver)...A security method for controlling access to a function of a digital television receiver, includes the steps of: (a) providing a software application at the receiver (such as Java code); the software application being executable in response to an execution command; (b) providing data defining a condition of the receiver under which access to the receiver function by the software application is permitted (e.g., the condition can be the current channel tuned, the time of day, the current viewer, parental lockout status, and the like); (c) providing a control signal for requesting access to the receiver function upon execution of the software application; (d) in response to the control signal, determining whether an associated security policy of the software application contains a permission for the The software applications, such as applets, or a new type of applet known as an Xlet(.TM.), (Sun Microsystems), from the software application function 120 are broadcast to each of the receivers in the subscriber network. The applications may be downloaded and stored at the receivers for subsequent execution using known techniques. Note that while applet-like application code is referred to, the invention may be adapted for use with other types of code...” Col. 3 Ln. 33 – 43, Col. 5 Ln. 53 – 67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Evans, Putterman and Patel with the teaching of Peterka because the teaching of Peterka would improve the system of Evans, Putterman and Java Virtual Machine, or JVM, and runnable on multiple platforms.

Claim 78 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pat. No. 7,552,450 B1 issued to Evans et al. in view of U.S. Pub. No. 2005/0005300 A1 to Putterman et al. as applied to claim 74 above, and further in view of U.S. Pub. No. 2003/0188320 A1 to Shing et al.

As to claim 78, Evans as modified by Putterman teaches the computerized IP-enabled client device of Claim 74, however it is silent with reference to wherein the 25control of the first non-standardized hardware feature comprises manipulation of one or more hardware components disposed in a device in data communication with the computerized IP-enabled client device over a wireless link.  
Shing teaches the first non-standardized hardware feature comprises manipulation of one or more hardware components disposed in a device in data communication with the computerized IP-enabled client device over a wireless link (“...FIG. 11 is a diagram of an example home networking system in which the audio/video data stream from one TV capture card is shared by multiple users over a wireless LAN of another embodiment of the present invention. A home DVR server 1010 has a TV capture card (not shown) which receives the audio/video data stream from a receiving device, e.g., an antenna 1012, a satellite dish, or a cable TV connection. The user at the home DVR server 1010 may view the video data stream on a display 1014. The home DVR server 1010 is connected to a wireless hub 1115, as part of a wireless local area network (LAN). The wireless hub 1115 is connected to wireless client device 1118, which may be a wireless LAN card in PC 1120, and couples server computer 1010 (FIG. 7 or FIG. 9) to client PC 1120 (FIG. 6 or FIG. 9). A thin decode client, e.g., 1122 or 1126, that includes some of the software modules of the client in FIG. 6, can receive the video data stream from the home DVR server 1010 and display the video data stream on, for example, a TV 1124 or home theater 1128. The thin decode clients receive the video via the wireless LAN clients 1130 and 1132, where a wireless LAN client includes a wireless LAN transceiver device. When home DVR server 1010 has both client and server software, one option is that the TV capture card is controlled from the home DVR server 1010 and multicast to the other devices, e.g., client computer 1120, TV 1124, and home theater 1128. Another option has client 1120 controlling the TV capture card on the home DVR server 1010. Other options include various combinations of client and server software (FIGS. 6, 7, and 9) at the home DVR server 1010, the client computer 1120, and the thin decode clients 1122 and 1126.,,” paragraph 0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Evans and Puttterman with the teaching of Shing because the teaching of Shing would improve the system of Evans and Putterman by providing wireless communication that provides electromagnetic transfer of information between two or more points that are not connected by an electrical conductor.

Claim 79 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pat. No. 7,552,450 B1 issued to Evans et al. in view of U.S. Pub. No. 2005/0005300 A1 to Putterman et al. as applied to claim 74 above, and further in view of U.S. Pub. No. 2002/0032754 A1 to Logston et al.


Logston teaches wherein the portion of the application comprises an object-oriented portion configured to make function calls 30to middleware of the computerized IP-enabled client device, the calls configured to -4-Application No.15/332,912 Filed:October 24, 2016 automatically discover the registry and control at least first non-standardized hardware feature via the first standardized API disposed within the middleware (“...Once the DACP is started, it queries the client device for its configuration information per step 408. Querying is accomplished in the present embodiment through the use of OpenCable compliant middleware calls within the client device. The DACP will receive a configuration information data structure and return it to the DASP. In the present context, the configuration information data structure contains fields that indicate information such as the hardware and/or software capabilities of the client device(s), data storage capacity, processor type/configuration, middleware version, or the existence of peripheral devices. The configuration information query of the illustrated embodiment is defined by the OpenCable standard, although other definitions may be applied. In the context of an exemplary digital cable television system, the query may comprise one or more calls to the OpenCable middleware...” paragraph 0061).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Evans and Putterman with the teaching of Logston because the teaching of Logston would improve the system of Evans and Putterman by providing set of hardware and software specifications to create a common hardware/software standard for digital cable television.

Claim 82 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pat. No. 7,552,450 B1 issued to Evans et al. in view of U.S Pub. No. 2002/0122656 A1 to Gates et al.


Gates teaches wherein: the at least one standardized interface comprises an interface configured to connect a video source to a display device; and the computerized method further comprises utilizing the at least portion of the application to control the at least one or the first or second non-standardized hardware features (“...Render control API 306 communicates with a render graph 324, which includes a DVR stream source 326, a video decoder 328, a video renderer 330, an audio decoder 332, and an audio renderer 334. Render graph 324 is another type of DirectShow.RTM. filter graph that is associated with broadcast streams. DVR stream source 326 communicates with data storage subsystem 322 through data storage API 318 to retrieve stored broadcast stream data from data storage device 320. The video component of the data retrieved by DVR stream source is provided to video decoder 328 and the audio component of the data is provided to Video decoder decodes the video data and provides the decoded video data to video renderer 330. Audio decoder 332 decodes the audio data and provides the decoded audio data to audio renderer 334. Video renderer 330 displays or otherwise renders video data and audio renderer 334 plays or otherwise renders the audio data...” paragraph 0030).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Evans with the teaching of Gates because the teaching of Gates would improve the system of Evans by providing an interactive television system having DVR functionality in which the user uses an IPG to seamlessly use DVR functionality.

Claim 83 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pat. No. 7,552,450 B1 issued to Evans et al. in view of U.S Pub. No. 2002/0122656 A1 to Gates et al. as applied to claim 82 above, and further in view of U.S. Pub. No. 2004/0078829 A1 to Patel et al.


Patel teaches wherein the utilizing the at least portion of the application to control the at least one or the first or second non-standardized hardware features comprises implementing one or more user-specified rules provided to the at least portion of the application, the one or more user-specified rules relating to a playback of content from the at least one of the first or second non-standardized hardware features (“...As mentioned before, the invention may also be implemented using a set-top terminal with DVR capability (conveniently termed "DVR set-top terminal"). The DVR set-top terminal includes a conventional DVR server, and storage for storing selected programming content for playback by the DVR server. The DVR server is capable of performing trick mode functions (e.g., rewind, pause and fast-forward) to manipulate a playback presentation. The DVR set-top terminal includes a resident application (e.g., a conventional Watch Video application) which is used to realize a TV broadcast service and conventional DVR functions. It may also include a second application (e.g., an NPVR application) for realizing the NPVR service... At the same time, NPVR application 1712 at step 1820 determines whether the user invokes any NPVR session setup event, e.g., establishing a Look Back session where the user is able to play back, say, an HBO program broadcast two days ago. If not, the subject routine returns to step 1818. Otherwise, the subject routine proceeds to step 1821 where NPVR TV application 1712 self-activates, and suspends the execution of Watch Video application 1703. At step 1824, application 1712, when activated, provides the NPVR functions including, e.g., the playback of the recorded programming content stored in headend 105 for the Look Back session, and trick mode functions realized using remote media processor 119. Application 1712 remains active until it detects that the NPVR session is over and torn down, as indicated at step 1827. At step 1830, application 1712 activates Watch Video application 1703, and reverts to its pre-session-setup state where it stands by to provide any NPVR GUIs upon user request...” paragraphs 0018/0103).
.

Claim 84 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pat. No. 7,552,450 B1 issued to Evans et al. in view of U.S. Pub. No. 2002/0032754 A1 to Logston et al.

As to claim 3084, Evans teaches the computerized method of Claim 80, however it is silent with reference to automatically discovering the registry upon running the at least portion of the application; and querying the two or more data structures via use of an object-oriented language of the application to control the at least one of the first or second non-standardized hardware features.  
Logston teaches automatically discovering the registry upon running the at least portion of the application; and querying the two or more data structures via use of an object-oriented language of the application to Once the DACP is started, it queries the client device for its configuration information per step 408. Querying is accomplished in the present embodiment through the use of OpenCable compliant middleware calls within the client device. The DACP will receive a configuration information data structure and return it to the DASP. In the present context, the configuration information data structure contains fields that indicate information such as the hardware and/or software capabilities of the client device(s), data storage capacity, processor type/configuration, middleware version, or the existence of peripheral devices. The configuration information query of the illustrated embodiment is defined by the OpenCable standard, although other definitions may be applied. In the context of an exemplary digital cable television system, the query may comprise one or more calls to the OpenCable middleware...” paragraph 0061).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Evans with the teaching of Logston because the teaching of Logston would improve the system of Evans by providing set of hardware and software .

Response to Arguments
Applicant's arguments filed 02/03/21 have been fully considered but they are not persuasive. 
Applicants argued in substance that (1) the claims are not claimed to invoke 112(f) protection and (2) the Evans prior art does teach entries that includes a data structure indicative of a respective hardware feature and software interface used to access the hardware features.
The Examiner respectfully traverse Applicant’s arguments:
As to point (1), in view of Applicant’s remark that the claim is not indicate invoke 112(f), the Examiner is withdrawing the 112(f) consideration.
As to point (2), the Evans prior art discloses systems and methods for enabling applications via an application programming interface (API) to interface with and configure digital media components. Information about the capabilities of digital media components are registered or stored in a capabilities and profile registers (are functionally equivalent to claimed data structure of data structure indicative of a respective hardware feature). The application requesting digital media services searches the profile register and the capabilities register database. The component register comprising entries including listings of capabilities of digital media components. A request is received from the application via the application programming interface to perform one or more tasks associated with a particular function, for instance performing DVD encoding (video and audio encoders). A matching profile of the requested task is searched for in the profile register. If there is a matching profile it is selected from the profile register. The component register is searched for a component with a capabilities list having all the required capabilities identified in the "RequiredCapabilities" field of the matching profile. The component register/data structure includes the components and entries (subfield 524-538) of information identifying functions for performing the requested task, DVD encoding. These functions in subfield 524-538 deposed in the component register/data structure are functionally equivalent to claimed “software interface” for performing the requested task.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757.  The examiner can normally be reached on Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES E ANYA/Primary Examiner, Art Unit 2194